Case 6:19-cv-00467-JCB-KNM Document 26 Filed 08/03/20 Page 1 of 1 PageID #: 65




                                   No. 6:19-cv-0467

                                    Bryan Cefalu,
                                       Plaintiff,
                                          v.
                              City of Gladewater, et al.,
                                      Defendants.


                                       ORDER

                Plaintiff Bryan Cefalu, proceeding pro se and in forma
            pauperis, filed the above-styled and numbered civil rights
            lawsuit pursuant to 42 U.S.C. § 1983. Doc. 1. The case was re-
            ferred to United States Magistrate Judge K. Nicole Mitchell,
            who issued a report and recommendation (Doc. 21) conclud-
            ing that plaintiff’s complaint should be dismissed with preju-
            dice until the Heck conditions are met. Heck v. Humphrey, 512
            U.S. 477 (1994).
                Plaintiff filed objections to the report. Doc. 25. His objec-
            tions reiterate the arguments in his original complaint and are
            meritless. Having conducted a de novo review of the record
            and the magistrate judge’s proposed findings, the court
            adopts the report and recommendation of the magistrate
            judge as the opinion of the court. The complaint is dismissed
            with prejudice until the conditions established in Heck have
            been satisfied.
                                   So ordered by the court on August 3, 2020.



                                               J. C AMPBELL B ARKER
                                             United States District Judge
